 Case: 2:20-cv-02140-SDM-KAJ Doc #: 9 Filed: 06/22/20 Page: 1 of 1 PAGEID #: 108




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

SAIDU SOW,

               Petitioner,                    :     Case No. 2:20-cv-2140

       -vs-                                         Judge Sarah D. Morrison
                                                    Magistrate Judge Kimberly A. Jolson

REBECCA ADDUCCI,
                                             :
               Respondent.

                                            ORDER

       This matter is before the Court upon consideration of a Report and Recommendation

(R&R) issued by the Magistrate Judge on June 4, 2020. (ECF No. 8). In that filing, the

Magistrate Judge recommended that the Court grant Respondent’s Motion to Dismiss or

alternatively, Motion for Summary Judgment (ECF No. 3). The time for filing objections has

passed, and no objections have been filed. For the reasons set forth in the R&R, the Court hereby

ADOPTS the R&R (ECF No. 8), GRANTS Respondent’s Motion (ECF No. 3), and

DISMISSES the Petition for Writ of Habeas Corpus (ECF No. 1).

       Petitioner has waived his right to appeal by failing to file objections. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The Court

DECLINES to issue a certificate of appealability.

       The Clerk is DIRECTED to TERMINATE this action from the docket records of the

United States District Court for the Southern District of Ohio, Eastern Division.

       IT IS SO ORDERED.

                                                     /s/ Sarah D. Morrison
                                                     SARAH D. MORRISON
                                                     UNITED STATES DISTRICT JUDGE
